Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 07/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
CLAIM INTERPRETATIONS - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. In this case, independent claim 23 and any related dependent claims that may apply include limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
ALLOWABLE SUBJECT MATTER
Claims 22 is allowed. The following is an examiner’s statement of reasons for allowance: 	
Regarding claim 22, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 22 that includes “A data structure stored on a non-transitory computer readable medium, the data structure comprising 2D template data sampled from a 2D signal, characterized in that samples in one of said dimensions are taken along straight lines, and samples in the other of said dimensions are taken along globally-curved paths, the data structure imparting functionality when employed as a component of a computer system, namely enabling the system to determine both scale and rotation for an excerpt of query 2D data, by determining a position within the template data at which correlation of the excerpt of query 2D data is maximized, wherein coordinates of said position of maximum correlation, within the 2D template data, indicate said scale and rotation.” 

35 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
DOUBLE PATENTING

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over Rhoads et al. (U.S. Patent 10,853,968) 
As to independent claim 23, instant application discloses an apparatus for processing input imagery, comprising: one or more processors configured to high-pass filter the input imagery; and means for determining one or more pose parameters for a watermark signal included in the filtered imagery, using a first set of reference signal data samples mathematically sampled along at least three globally-curved paths from a computer model of the watermark signal. (See Claim 1)
As to claim 24, instant application discloses in which the first set of reference signal data is sampled along plural paths that are globally-curved yet locally-flat. (See U.S. Patent 10,853,968 - Claim 2)
25, instant application discloses in which the first set of reference signal data is sampled at plural different spatial sample spacings. (See U.S. Patent 10,853,968 - Claim 3)
As to claim 26, instant application discloses in which the sampled data includes a first sequence of three adjacent samples identically-spaced spaced along a curved arc, and a second sequence of three adjacent samples non-identically-spaced along a straight radial line, the first and second sequences having one sample in common. (See U.S. Patent 10,853,968 - Claim 4)
As to claim 27, instant application discloses that includes one or more processors configured to perform the acts: sampling a patch of the filtered imagery along paths that are globally-curved yet locally-flat, yielding the first set of reference signal data; transforming the first set of reference signal data into a frequency domain, yielding a second set of data; multiplying the second set of data with a frequency domain counterpart of a watermark calibration signal, yielding a third set of data; inverse-transforming the third set of data to the spatial domain, yielding a fourth set of data; and determining, from peaks in the fourth set of data, one or more pose parameters for the watermark signal included in the filtered imagery. (See U.S. Patent 10,853,968 - Claim 5)
As to claim 28, instant application discloses that includes one or more processors configured to perform the acts: using said first set of reference signal data to generate a coarse estimate for said one or more pose parameters; based on said coarse estimate, identifying a second set of signal data, from among plural alternative sets of signal data; and generating a finer estimate for said one or more pose parameters using said identified second set of signal data; wherein said (See U.S. Patent 10,853,968 - Claim 6)
As to claim 29, instant application discloses in which the first set of reference signal data is hyper-sampled. (See U.S. Patent 10,853,968 - Claim 7)
As to claim 30, instant application discloses that includes one or more processors configured to perform the acts: transforming the hyper-sampled first set of reference signal data into a frequency domain, yielding a second set of data; 5P2790-R multiplying the second set of data with a frequency domain counterpart of the filtered imagery, yielding a third set of data; inverse-transforming the third set of data to the spatial domain, yielding a fourth set of data; and determining, from peaks in the fourth set of data, one or more pose parameters for the watermark signal. (See U.S. Patent 10,853,968 - Claim 8)
As to claim 31, instant application discloses in which said means includes means for approximate matching of 1D strings. (See U.S. Patent 10,853,968 - Claim 9)
As to claim 32, instant application discloses that includes one or more processors configured to perform the acts: identifying a linear sequence of data elements from the filtered imagery; and determining correlation between the sequence of data elements and differently- aligned excerpts of the first set of reference signal data, the differently-aligned excerpts of the first set of reference signal data being produced by advancing data from the first set of reference signal data through a ring buffer. (See U.S. Patent 10,853,968 - Claim 10)
As to claim 33, instant application discloses that includes one or more processors configured to perform the acts: identifying a linear sequence of data elements from the filtered imagery; determining correlation between the sequence of data elements and each of plural differently-(See U.S. Patent 10,853,968 - Claim 11)
As to claim 34, instant application discloses in which said means operates without performing a domain transformation operation. (See U.S. Patent 10,853,968 - Claim 12)
Claims 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over Rhoads et al. (U.S. Patent 10,853,968) in view of Davis et al. (U.S. Publication 2013/0223673)
As to independent claim 14, instant application discloses a method comprising: step for sampling a watermark signal to generate a set of reference information, the samples being taken along at least three globally curved paths mathematically sampled from a computer model of the watermark signal; storing said set of information in a memory of a camera equipped point of sale apparatus; wherein said stored information enables the apparatus to estimate pose of a watermark signal included in imagery captured by its camera. 
 (See U.S. Patent 10,853,968 - Claim 14).
Rhoads is silent to storing said set of information in a memory of watermark detection apparatus, wherein said stored information enables the apparatus to estimate pose of a watermark signal included in imagery provided to said apparatus. 
However, Davis discloses storing said set of information in a memory of watermark detection apparatus ([0089, 0534, 0260] & Fig. 6-7 discloses barcode can take the form of a watermark), wherein said stored information enables the apparatus to estimate pose of a watermark signal included in imagery provided to said apparatus ([0072]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Rhoads’s disclosure to include the above limitations in order to facilitate a faster customer checkout [0002].
As to claim 15, instant application discloses that includes step for sampling the watermark signal along a spiral, rather than a circular, shaped path (See U.S. Patent 10,853,968 - Claim 15)
As to claim 16, instant application discloses that includes step for sampling the watermark signal along a coil-, rather than a circular-, shaped path. (See U.S. Patent 10,853,968 - Claim 16)
As to claim 17, instant application discloses in which one of said at least three globally-curved paths has a slope characterized by a ratio between two prime numbers. (See U.S. Patent 10,853,968 - Claim 17)
As to claim 18, instant application discloses in which first, second and third of said at least three globally-curved paths each has a different slope, characterized by a different ratio between two prime numbers. (See U.S. Patent 10,853,968 - Claim 18)
As to claim 19, instant application discloses in which said sampling comprises hyper-sampling. (See U.S. Patent 10,853,968 - Claim 19)
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661